UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM25 NOTIFICATION OF REMOVAL FROM LISTING AND/OR REGISTRATION UNDER SECTION12(b)OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number 1 -3 STEEL EXCEL INC. / The NASDAQ Stock Market (Exact name of Issuer as specified in its charter, and the name of Exchange where security is listed and/or registered) 1133 Westchester Avenue, Suite N222 White Plains, New York 10604 (914) 461-1300 (Address, including zip code, and telephone number, including area code, of Issuer’s principal executive offices) Common Stock, par value $0.0 0 1 per share Preferred Stock Purchase Rights (Description of class of securities) Please place an X in the box to designate the ruleprovision relied upon to strike the class of securities from listing and registration: ☐ 17 CFR 240.12d2-2(a)(1) ☐ 17 CFR 240.12d2-2(a)(2) ☐ 17 CFR 240.12d2-2(a)(3) ☐ 17 CFR 240.12d2-2(a)(4) ☐ Pursuant to 17 CFR240.12d2-2(b), the Exchange has complied with its rulesto strike the class of securities from listing and/or withdraw registration on the Exchange. ☒ Pursuant to 17 CFR 240.12d2-2(c), the Issuer has complied with the rulesof the Exchange and the requirements of 17CFR 240.12d2-2(c) governing the voluntary withdrawal of the class of securities from listing and registration on the Exchange. Pursuant to the requirements of the Securities Exchange Act of 1934, Steel Excel Inc. certifies that it has reasonable grounds to believe that it meets all of the requirements for filing the Form25 and has caused this notification to be signed on its behalf by the undersigned duly authorized person. March 23, 2016 By: /s/ Jack L. Howard Vice Chairman (Principal Executive Officer) Date Name: Jack L. Howard Title
